Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are allowed.

Endoh (US 8,124,539) is believed to be the closest related prior art.  The references teaches an electrostatic chuck with independent electrodes to hold a wafer and a focus ring with the electrostatic chuck comprising a stepped geometry. It is further taught that the resistivity of the wafer holding surface can be adjusted to create either a Coulombic force or a Johnsen-Rahbek force.  It is also taught that the interface of the focus ring and electrostatic chuck can have a resistivity to create either a Coulombic or a Johnsen-Rahbek force but that the resistive material is part of the focus ring itself and not an annular ring placed between the electrode and the focus ring.  As such, the reference does not teach a second ceramic member having an annular shape and configured to cover the annular step surface having the second electrode thereon, the second ceramic member having a volume resistivity that allows Johnsen-Rahbek force to be exerted, wherein an upper surface of the second ceramic member is a focus ring holding surface on which a focus ring is placed.  

	Koshimizu (US 8,894,806), Shiraiwa (US 11/037,811), Sasaki (US 2016/0189994), Zhao (US 2019/0006155) and Yamaguchi (US 2021/00055432) all teach an electrostatic chuck with independent electrodes for a wafer as well as to hold a focus ring in place.  However, none of the references teach a second ceramic member having an annular shape and configured to cover the annular step surface having the second electrode thereon, the second ceramic member having a volume resistivity that allows Johnsen-Rahbek force to be exerted, wherein an upper surface of the second ceramic member is a focus ring holding surface on which a focus ring is placed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with a second ceramic member having an annular shape and configured to cover the annular step surface having the second electrode thereon, the second ceramic member having a volume resistivity that allows Johnsen-Rahbek force to be exerted, wherein an upper surface of the second ceramic member is a focus ring holding surface on which a focus ring is placed.

Claims 2-8 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839